DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 2017/0147074 granted to Buttolo et al (hereinafter “Buttolo”).
In reference to claims 1, 11, and 17, Buttolo discloses a body care apparatus, comprising: a wearable device [e.g. Figure 2: element 83] configured to obtain activity data of a user, when the wearable device is worn by the user; a massage chair [e.g. 0018] configured to provide massage to body parts of the user; a data analyzing unit configured to obtain condition data for each of the body parts according to the activity data obtained by the wearable device; and a controller [e.g. processor 3] configured to cause operation of the massage chair according to the condition data obtained by the data analyzing unit [e.g. abstract, 0043].
In reference to claims 2 and 12, Buttolo discloses further comprising a data storage unit configured to store the activity data obtained by the wearable device [e.g. memory 5].
In reference to claims 3 and 13, Buttolo discloses wherein the data storage unit is located in the wearable device, and wherein the wearable device includes a transmitter configured to transmit the activity data [e.g. 0031].
In reference to claims 4-6 and 14, Buttolo discloses wherein the data analyzing unit and the controller are physically coupled to the massage chair, and wherein the massage chair includes a receiver configured to receive the transmitted activity data for providing the activity data to the data analyzing unit and further comprising: a server that includes the data analyzing unit and the controller, to communicate with a device located within a network, wherein the transmitter transmits the activity data to the server when the wearable device is accessed while within the network; and wherein the server transmits a control signal to the massage chart that is within the network, wherein the control signal is for controlling an operation of the massage chair [e.g. 0027-0028; 0031-0037].
In reference to claims 8 and 9, Buttolo discloses  an operation guide unit configured to: output, to the user, operation data of the massage chair which is set according to the condition data and confirm operation feedback data from the user, when the user is positioned at the massage chair; and wherein the controller is further configured to control an operation of the massage chair according to the operation feedback data [e.g. 0018].
In reference to claims 10 and 16, Buttolo discloses wherein the data analyzing unit infers the condition data by deep learning of an artificial intelligence algorithm or a sensor fusion [e.g. 0016].
In reference to claim 15, Buttolo discloses further comprising: a driving data measuring unit configured to measure a driving state of the vehicle in real time to obtain driving data of the vehicle, Attorney Docket No. 3130-3038 28 wherein the controller is further configured to: control an operation of the seat according to the condition data and the driving data [e.g. 0002-0004].
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792